DETAILED ACTION
Claims 1-10 are canceled. Claims 11-47 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-40 of copending Application No. 16519873 and 16687271 in view of US 2010/0312941 A1 to Aloni et al. (hereinafter “Aloni”).

16582798
16519873
11. A network interface controller (NIC) adapter for use in receiving and forwarding network traffic via a network, the NIC adapter comprising: physical layer interface circuitry and data link layer circuitry for use in receiving at least one incoming packet via the network; packet parser circuitry for use in (1) 


12. The network device of claim 11, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
13. The NIC adapter of claim 11, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
13. The network device of claim 11, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
14. The NIC adapter of claim 12, wherein: the NIC adapter is useable in association with software-defined networking; and the at least 


15. The network device of claim 14, wherein: when the network device is in the operation, the network device is to receive the compilation from a computing device.
16. The NIC adapter of claim 15, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.
16. The network device of claim 15, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; and the compiler software is usable in programming multiple different hardware devices.
17. One or more non-transitory machine-readable storage media storing instructions for being executed by a network interface controller (NIC) adapter, the NIC adapter being for use in receiving and forwarding network traffic via a network, the NIC adapter comprising physical layer interface circuitry 




25. The one or more non-transitory machine-readable storage media of claim 23, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
20. The one or more non-transitory machine-readable storage media of claim 18, wherein: the NIC adapter is useable in association with software-defined networking; and the at least one access control-related operation comprises at least one access control list operation.
26. The one or more non-transitory machine-readable storage media of claim 24, wherein: the network device is useable in association with software-defined networking; and the network device comprises embedded switch circuitry.
21. The one or more non-transitory machine-readable storage media of claim 18, wherein: when the NIC adapter is operating, the NIC adapter is to receive the firmware instructions from a computing device.
27. The one or more non-transitory machine-readable storage media of claim 26, wherein: when the network device is in the operation, the network device is to receive the compilation from a computing device.
22. The one or more non-transitory machine-readable storage media of claim 21, wherein: the compilation is to be generated, at least in part, by compiler software that is to be 




18. The method of claim 17, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
25. The method of claim 23, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
19. The method of claim 17, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
26. The method of claim 24, wherein: the NIC adapter is useable in association with software-defined networking; and the at least one access control-related operation comprises at least one access control list operation.
20. The method of claim 18, wherein: the network device is useable in association with software-defined networking; and the network device comprises embedded switch circuitry.
27. The method of claim 24, wherein: when the NIC adapter is operating, the NIC adapter is to receive the firmware instructions from a computing device.
21. The method of claim 20, wherein: when the network device is in the operation, the network device is to receive the compilation from a computing device.

22. The method of claim 21, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; and the compiler software is usable in programming multiple different hardware devices.
29. A processor-based computer system for use in receiving and forwarding network traffic via a network, the computer system comprising: at least one processor for use in executing one or more programs; the network interface controller (NIC) adapter communicatively coupled to the at least one processor, the NIC adapter comprising: physical layer interface circuitry and data link layer circuitry for use in receiving at least one incoming packet via the network; and packet parser circuitry for use in (1) identifying and parsing at least one header of the at least one incoming packet and (2) for generating output 


12. The network device of claim 11, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
31. The processor-based computer system of claim 29, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
13. The network device of claim 11, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
32. The processor-based computer system of claim 30, wherein: the NIC adapter is useable in association with software-defined networking; and the at least one access 

33. The processor-based computer system of claim 30, wherein: when the NIC adapter is in the operation, the NIC adapter is to receive the firmware instructions from a computing device.
15. The network device of claim 14, wherein: when the network device is in the operation, the network device is to receive the compilation from a computing device.
34. The processor-based computer system of claim 33, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.
16. The network device of claim 15, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; and the compiler software is usable in programming multiple different hardware devices.

Claim 11 discloses “the user-provided instructions describing, at least in part, a parse graph”
35. The processor-based computer system of claim 29, wherein: the computer system, in operation, is also to comprise at least one virtual machine and at least one queue for use in association with the NIC adapter.







39. The one or more non-transitory machine-readable storage media of claim 37, wherein: the NIC adapter is useable in association with software-defined networking; and the at least one access control-related operation comprises at least one access control list operation.
31. The one or more non-transitory machine-readable storage media of claim 29, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
40. The one or more non-transitory machine-readable storage media of claim 37, wherein: when the NIC adapter is in the operation, the NIC adapter is to receive the firmware instructions from the at least one computing device.
33. The one or more non-transitory machine-readable storage media of claim 32, wherein: when the network device is in the operation, the network device is to receive the compilation from the at least one computing device.
41. The one or more non-transitory machine-readable storage media of claim 40, wherein: 


Claim 29 discloses “the user-provided instructions describing, at least in part, a parse graph”



36. The method of claim 35, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
44. The method of claim 42, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.

45. The method of claim 43, wherein: the NIC adapter is useable in association with software-defined networking; and the at least one access control-related operation comprises at least one access control list operation.
37. The method of claim 35, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
46. The method of claim 43, wherein: when the NIC adapter is in the operation, the NIC adapter is to receive the firmware instructions from the at least one computing device.
39. The method of claim 38, wherein: when the network device is in the operation, the network device is to receive the compilation from the at least one computing device.
47. The method of claim 46, wherein: the compilation is to be generated, at least in part, 


Claim 35 discloses “the user-provided instructions describing, at least in part, a parse graph”


As can be seen from the table above, the claims of application 16/582,798 are similar to that of the claims of co-pending application 16/519,873 with some slight differences.  In particular, using claim 11 of application 16/519,873, is missing the limitation of the network device being a NIC adapter and the action performed being one or more of the following: at least one packet filtering-related operation; at least one packet protocol classification-related operation; at least one packet modification-related operation; and at least one access control-related operation.  However, Aloni discloses the NIC being part of a network device and performing actions including packet filtering (Fig. 2, [0066, 0074, 0178], of Aloni). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Aloni with application 16/519,873 to reduce power consumption, cost, and data latency as disclosed by Aloni ([0057], of Aloni).
With regard to claim 35, Aloni discloses where a virtual device and a queue are used are associated with a NIC ([0055, 0064, 0090] of Aloni). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Aloni with 
Claims 12-40 are similarly combined with Aloni to teach the claims of 16/582,798.  
Application 16/582,798 is similarly rejected under double patenting with 16/687,271 in view of Aloni. Any Terminal disclaimer should include both application 16/687,271 and 16/519,873.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                        /PHIRIN SAM/                                                                                                 Primary Examiner, Art Unit 2476